Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 17 MAY 2022. 
Pursuant to a Requirement for Restriction as mailed on 17 MARCH 2022, Applicant has elected Group II consisting of claims 6-11. 
As such claims 6-11 are present and examined. 
Claim Objections

Claim 7 objected to.
Claim 7 recites: “product usability index, a product performance index, and a product usability index.” Examiner believes this is a typo and the underlined portions intended to be omitted. 

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claim(s) are directed to an abstract idea without significantly more. 

With respect to claims 6-11, claim 6 is drawn to a method, which is a process and a statutory category of invention.
	
With respect to claims 6-11 the independent claims (claims 6) are directed, in part, to a method of product advertisement and recommendation method for a patient, comprising receiving data about the patient, aggregating recommendations from stakeholders, evaluating a product using criteria/parameters related to the medical product, the medical product recommendations, and a patent’s disease, creating a product recommendation based on an index, and displaying the recommended item to the patient.  These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Providing an advertisement targeted to a patient’s specific medical concerns, based off recommendations of other stakeholders in the patient’s care, is categorically an advertising behavior.  If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Examiner further notes that the aggregation of reviews as solicited from the stakeholders further at least discusses an abstract idea in the category of a mental process. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as – “a computer” to implement the method, the running of a product recommendation algorithm, and a machine learning algorithm, and at least nominally the use of a display, to perform the claim steps. The computer and display are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending and receiving) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the algorithms as claimed are merely “implemented” rather than incorporated in any substantive way to the inventive concept. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “a computer,” the use of a display, and the application of an algorithm. When considered individually, the computer/display claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in reference to figure 2, which appears representative of the claimed elements – at [035]  “Electronic computing device 102 may be a desktop computer owned by the customer and connected with the Internet.” At [070] the algorithms are disclosed as again, merely applied: “The machine learning module 220 may implements algorithms for product selection and recommendation based on one or more parameters provided by the analytics database 228 such as treatment protocol, care management partners recommendation, pharmacy recommendations, patient history, patient diseases and others.” At [084] “the product advertisement and recommendation management system 402 may implement deep learning algorithm to select the criteria for product recommendation based on patient data such as patient disease, patient demographics, patient preferences, past purchase history of the patient and other such parameters.” These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. An undisclosed algorithm, operating on vaguely disclosed parameters, is applied. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 7, 8, 9, 10 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as the elements as claimed to ultimately suggest the product advertisement for a user based on the user’s medical history and a plurality of sources including care providers, reports, and product information. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 11 is not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as describing the parameters of the machine learning algorithm. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kutzko et al (US 20200273578 A1, hereinafter Kutzko). 

In reference to claim 6
Kutzko teaches: A computer implemented product advertisement and recommendation method for a patient undergoing treatment protocol, the product advertisement and recommendation method comprising (at least figs 1, 4a and related text]):
receiving data from a patient database, a product database and an analytics database (at least [fig 4a, 4b and related text] patient application 144, provider application 153, AI module 152 communicate with server 308 in 4A; in 4B elements 121-124 represent patient information, 124-126 represent analytics, and 127 represent products); 
aggregating a set of medical product recommendations received from a set of stakeholders through a review interface (at least [0119 Data is operable to come from a variety of sources, which includes, but is not limited to, wearable data, clinical trials, clinical studies from physicians, scientists, healthcare clinics, physiotherapists, and radiologists. In further embodiments, the artificial intelligence module 152 may function to provide and recommend solutions, such as therapies which are cost effective and which may successfully treat a condition 121 of a patient 101B, to patients and healthcare providers 101A… exception variants are reviewed by clinicians to examine for relevant efficacy. In one embodiment the exception variants are found to be clinically and scientifically relevant and become the new understanding of the artificial intelligence module 152…” see also [0129, 0149] “Fewer than 50% of patients with hypertension will be controlled with a single drug. If blood pressure goals are not met, the clinician has three options for subsequent therapy, which include adding a second drug from another class, substituting an agent from another class, or increasing the dose of the initial drug.” .  ;
evaluating a medical product using a set of product evaluation criteria based on a set of parameters, wherein the set of parameters relate to the medical product, the set of medical product recommendations and a patient’s disease to create a product evaluation information (at least [0123-0126] the condition of athletes foot, and the limiting factor of bipolar disorder, the patient’s compliance,  used to evaluate therapy plans – successful/unsuccessful therapies considered see also figs [4b-6] and related text);  
running a product recommendation algorithm based on the set of parameters, to create a product recommendation information (at least [0123-0126] a total of four possible therapies considered for the condition of the patient; see also figs [4b-6] and related text – discussion of cost incorporated as parameters);
implementing machine learning algorithm to analyze the product evaluation information and the product recommendation information to create a product recommendation index (at least [0123-0126] artificial intelligence module 152 is used to execute the process see also figs [4b-6] and related text – discussion of cost incorporated as parameters);
recommending a medical product based on the product recommendation index (at least fig 6 and related text including 0131], “In step 605 one or more possible therapies 127 for a new condition 121 may be determined by the artificial intelligence module 152. Possible therapies 127 may include: procedures such as laboratory tests, medical devices and digital health technologies, prescriptive drugs such as prescription drugs, compounded drugs, 3-D printed drugs, veterinary prescription drugs, specialty pharmacy medications, medical cannabis, phytocannabinoids, terpenoid molecules, other compounds, surgeries, physical therapies, vitamins, nootropics, medical foods such as foods to improve cognitive function, vaccines, immunotherapies, monoclonal antibodies, or any other therapy which may be used to treat a condition 121 of a patient 101B.- ; and
displaying the recommended medical product to the patient along with patient care information. (at least  [0121] “A patient application 154 may comprise or function as patient logic stored in memory 310, 410 which may be executable by the processor 302, 402, of one or more servers 300 and/or client devices 400. In some embodiments, a patient application 154 may provide a user interface, such as a portal, that allows patients 101B to review their medical needs in one convenient application to identify appropriate or successful therapies 125 and treatments. In further embodiments, a patient application 154 may provide a user interface that allows patients 101B to gain or access financial incentives through following or complying with treatments and therapies, improving their health…”at  [0133] “…possible therapies [i.e. recommendations] 127 may be provided to a patient 101B via a patient application 154…”)

In reference to claim 7
Kutzko further teaches: wherein the product recommendation index comprises a product usability index, a product performance index, and a product usability index. (at least [0119] “…the artificial intelligence module 152 may function to generate population data and other informatics, such as anonymized general patient population data, for healthcare organizations and pharmaceutical companies using information of one or more patients 101B stored in one or more data stores 308, 408, and/or blockchain databases 113.

In reference to claim 8:
Kutzko further teaches: wherein the product evaluation criteria comprises a combination of an online product evaluation discovery, a medical expert evaluation and recommendation report, a patient experience report, a certification agency report, and a manufacturer recommendation report.


In reference to claim 9
Kutzko further teaches: wherein the stakeholders comprise a combination of a care partner, a doctor, a caretaker, a disease management partner, a hospital, and a pharmacy (at least [0094] “A provider 101A may include a person, company, or other entity which may provide, authorize, or pay for healthcare services and therapies for a patient 101A. Example providers 101A may include, pharmacies, pharmacists, health insurance companies, doctors, nurses, physician's assistants, anesthesiologists, other specialists, hospitals, clinics, other healthcare entities, and the like.”

In reference to claim 10:
Kutzko further teaches: wherein the set of parameters comprise a combination of patient age, a patient history, a patient disease management template, and a patient treatment protocol (at least [0117] “…the healthcare data 120 of a patient 101B may include one or more conditions 121, limiting factors 122, compliance records 123, therapeutic behavior patterns 124, successful therapies 125, unsuccessful therapies 126, possible therapies 127, probability of disease progression 128, predicted rate of disease progression, cost quotes 129, and successful probability thresholds 130. In one embodiment, healthcare data is operable to include age, gender, body composition, pregnancy status, organ function (e.g. heart, liver, kidneys), blood clotting issues, drug therapeutic index, prior pharmacokinetic and pharmacodynamic responses to previously and currently prescribed medications, pharmacogenetics, and pharmacogenomics.”





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutzko in view of Dahlin et al (US 20040260577 A1, hereinafter Dahlin). 

In reference to claim 11
Kutzko teaches all the limitations above, wherein the machine learning algorithm is configured to a rule based module and an analytics database (at least [0123-0126] a total of four possible therapies considered for the condition of the patient; see also figs [4b-6] and related text – discussion of cost incorporated as parameters), and wherein the sponsored content is displayed (at least [0121] “A patient application 154 may comprise or function as patient logic stored in memory 310, 410 which may be executable by the processor 302, 402, of one or more servers 300 and/or client devices 400. In some embodiments, a patient application 154 may provide a user interface, such as a portal, that allows patients 101B to review their medical needs in one convenient application to identify appropriate or successful therapies 125 and treatments. In further embodiments, a patient application 154 may provide a user interface that allows patients 101B to gain or access financial incentives through following or complying with treatments and therapies, improving their health…”at  [0133] “…possible therapies [i.e. recommendations] 127 may be provided to a patient 101B via a patient application 154…”) However, Kutzko does not specifically disclose using browsing history. Dahlin however, does disclose
A rule based module and an analysis module determines a placement of sponsored content based on a set of user preferences and patient’s browsing history. (at least figs 22a-22h, 26 and related text, including 099] “patient's record indicates that the patient smokes three packs of cigarettes per day, the patient has not used any smoking cessation products and that the patient has conducted searches from the physician's website for articles about quitting smoking 384. Using the information from the patient's medical record, the health information manager causes a display advertisement for smoking cessation products to be displayed to the patient computer screen 385.” At [066] “…when a request for an advertisement arrives through the communications network 604 from a machine being used by a cardiologist that is working with a particular patient, the advertisement program 621 could decide whether to display an advertisement for a smoking cessation product by querying the patient's database records to determine if the patient smokes, then querying the physician's record 624 of what smoking cessation products the doctor has prescribed to patients or sent information about to patients in the past, and finally querying the advertising database 631 to find smoking cessation advertisements…” at [0071] “…For example, if the patient smokes the system might display an advertisement for a nicotine patch. In another example, if the patient has high blood pressure, the system displays advertisements for hypertension medication.” Kutzko and Dahlin are analogous references at least in that they both categorically use patient provided and stakeholder/ external information to provide targeted information to a user regarding improvements to their health. Kutzko clearly discloses targeting an advertisement or promotion to a user, as doe Dahlin, and it would have been obvious to one of ordinary skill to substitute the browsing information used in Dahlin to select the information for the therapeutic adherence in Kutzko when considering suggestions to a user, as both indicate the relevance of the product or treatment to the user with the goal of improving their overall health.  
Prior Art
US 20010037215, to Sparks discloses a means of using home test results for diagnosis related advertisements to a given user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622